Citation Nr: 0737441	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-13 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rate of special monthly 
compensation (SMC) due to the loss of use of a creative 
organ.

2.  Entitlement to an initial disability rating higher than 
20 percent for left rotator cuff tendonopathy.  

3.  Entitlement to an initial disability rating higher than 
20 percent for degenerative joint disease of the right ankle.

4.  Entitlement to an initial disability rating higher than 
10 percent for retropatellar pain syndrome of the right knee.  

5.  Entitlement to an initial disability rating higher than 
10 percent for retropatellar pain syndrome of the left knee.

6.  Entitlement to an initial disability rating higher than 
20 percent for hypertension.  

7.  Entitlement to an initial disability rating higher than 
20 percent for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to May 
2004.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

Initially, the Board notes that the veteran's appeal 
originally included the issues of entitlement to service 
connection for low back disability, bilateral cold injury of 
the hands and disability manifested by sleep disorder.  
During the pendency of the appeal, the RO, in a September 
2005, granted service connection for lumbar strain (20 
percent disabling), bilateral cold injury of the hands (0 
percent disabling) and sleep disorder (0 percent disabling).  
The veteran was notified of this decision and did not file a 
notice of disagreement.  Therefore, the issues of any higher 
evaluation for these disabilities are not presently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997)(where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability).

The Board notes that additional VA medical records have been 
added to the file since the most recent supplemental 
statement of the case (SSOC) was issued in September 2005.  
While the RO has not considered this evidence, a remand of 
the issue of entitlement to a higher initial rate of SMC due 
to the loss of use of a creative organ a remand is not 
necessary in accordance with 38 C.F.R. § 20.1304(b) because 
of, as discussed below, the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The current decision addresses the issue of entitlement to a 
higher initial rate of SMC due to the loss of use of a 
creative organ.  All remaining issues are addressed in the 
REMAND following the ORDER.  The REMAND will occur via the 
Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

In a June 2004 rating decision, the veteran was awarded SMC 
at the statutory rate for loss of use of a creative organ.


CONCLUSION OF LAW

An increase in SMC based on the loss of use of a creative 
organ is not warranted.  38 U.S.C.A. § 1114(k) (West 2002); 
38 C.F.R. § 3.350(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to a higher rate of SMC due to the loss of use of 
a creative organ.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
Regulations implementing the VCAA have been promulgated. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Where, 
as here, factual findings are not in dispute and not 
determinative and the question is one of law, the VCAA is not 
applicable.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Notwithstanding, the veteran has received ample notice of the 
controlling law, and has had the opportunity to present his 
arguments.  His representative submitted written argument on 
his behalf in November 2007. 

SMC is awarded where a veteran has lost the use of a creative 
organ.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Here, 
the veteran has erectile dysfunction, a condition which was 
incurred in service.  In a June 2004 rating decision he was 
awarded SMC at the rate set by statute for loss of use of a 
creative organ, effective from June 2004.

The veteran has not stated why he believes he is entitled to 
a higher rate of SMC.

The Board notes that the rate of SMC is set by law.  38 
U.S.C.A. § 1114(k). The veteran was awarded the amount set by 
statute.  As a matter of law, a higher rate of SMC may not be 
granted.  Since the law is dispositive of this issue, the 
veteran's claim must be denied because of the absence of 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430.


ORDER

Entitlement to a higher initial rate of SMC due to the loss 
of use of a creative organ is denied.  




REMAND

Entitlement to an initial disability rating higher than 20 
percent for left rotator cuff tendonopathy.  

Entitlement to an initial disability rating higher than 20 
percent for degenerative joint disease of the right ankle.

Entitlement to an initial disability rating higher than 10 
percent for retropatellar pain syndrome of the right knee.  

Entitlement to an initial disability rating higher than 10 
percent for retropatellar pain syndrome of the left knee.

Entitlement to an initial disability rating higher than 20 
percent for hypertension.  

Entitlement to an initial disability rating higher than 20 
percent for erectile dysfunction.  

As noted in the Introduction, additional VA medical records 
have been associated with the claims file since the last SSOC 
in September 2005.  The Board finds this evidence pertinent 
to the veteran's claim.  Since the veteran has not waived RO 
consideration of the evidence due process requires that the 
claim be remanded.  38 C.F.R. § 20.1304 (2007).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Readjudicate the claims in light of the 
additional evidence received.  If the 
benefits sought are not granted to the 
veteran's satisfaction, send him and 
his representative a SSOC and give them 
time to respond to it before returning 
the case to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


